The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ms. Yoshiko Ito (Reg. No. 70,437) on 4/19/22 as a follow-up of a telephone interview on 4/18/22 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1.	(Currently Amended)  A semiconductor device comprising:
a substrate;	
a first insulating layer formed on the substrate;
a first semiconductor layer formed on the first insulating layer, wherein the first semiconductor layer includes i) an optical waveguide and ii) a slab portion such that the optical waveguide and the slab portion are contiguously without an interface therebetween 
a dielectric layer made of silicon oxide and formed on the optical waveguide; 
a conductive layer formed on the dielectric layer;
a second semiconductor layer formed on the conductive layer, wherein the second semiconductor layer includes i) a first portion and ii) a second portion integrally formed with the first portion, wherein the first portion overlaps i) the conductive layer, ii) the dielectric layer, and iii) the optical waveguide of the first semiconductor layer in a top-down the top-down 
a first plug connected to the slab portion of the first semiconductor layer such that the first plug is electrically connected with the first semiconductor layer;
a second plug connected to the second portion of the second semiconductor layer such that the second plug is electrically connected with the second semiconductor layer; and
a second insulating layer formed on the first insulating layer so that the second insulating layer contacts i) the first semiconductor layer, ii) the dielectric layer, and iii) the conductive layer, 
wherein a refractive index of a material of the conductive layer is smaller than a refractive index of a material of the first semiconductor layer.

3.	(Currently Amended)  The semiconductor device according to claim 1, wherein the conductive layer has a transmittance of 60% or more with respect to light having a wavelength of 1.1 µm or more and 1.6 µm or less.

21.		(Currently Amended)  The semiconductor device according to claim 20, wherein a refractive index of a material of each of the first insulating layer, the second insulating layer, and the third insulating layer is smaller than [[a]]the refractive index of [[a]]the material of the conductive layer.

22.		(Currently Amended)  The semiconductor device according to claim 1, wherein a refractive index of a material of each of the first insulating layer and the second insulating layer is smaller than [[a]]the refractive index of [[a]]the material of the conductive layer.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a semiconductor device of Fujikata.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a semiconductor device (optical waveguide modulator) having the recited features and, in particular, comprising the recited layered structure that includes (with reference to Fig. 2 of the instant application) two semiconductor layers SL1,SL2 and a stack including a dielectric layer DL and a conductive layer CL1 and disposed therebetween, wherein the bottom (first) semiconductor layer SL1 includes an optical waveguide OW and a slab portion SLB such that the optical waveguide OW and the slab portion SLB are formed contiguously without an interface therebetween, wherein the top (second) semiconductor layer SL2 is shaped/sized according to the recited relationships, and wherein a refractive index of a material of the conductive layer CL1 is smaller than a refractive index of a material of the bottom (first) semiconductor layer SL1, so that the conductive layer CL1 functions as both an optical cladding layer for the optical waveguide OW and an electrically conductive layer for electro-optic modulation. The instant application recognizes that such modulator structure can reduce optical loss compared to conventional modulators (para. 0082 – 0084 of US 20200409231 A1).   
On the contrary, all embodiments in Fujikata (Figs. 1 – 3, 6, and 9) must have a p-n or p-i-n junction formed within an optical waveguide region (including a raised central region flanked by slab regions) and do not meet the limitation “the optical waveguide and the slab portion are formed contiguously without an interface therebetween”. In addition, the embodiment in Fig. 9 does not have a top semiconductor layer (over a zinc oxide layer 14) and Fujikata does not provide a motivation for adding such layer. 
Claims 2 – 4, 8 – 10, and 20 – 22 are allowed by virtue of dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11,099,454 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896